DETAILED ACTION
	This is a Notice of Allowance for application 16/844,103. Receipt of the amendments and arguments filed on 01/13/2022 is acknowledged.
Claims 1-14 and 16-21 are pending.
Claims 15 is cancelled.
Claims 1-14 and 16-21 are examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Amend lines 1-2 of claim 11 to define --along [[a]] the first edge of the door leaf--;

	Amend line 2 of claim 13 to define --plate at a first end--;

	Amend line 15 of claim 17 to define --a hinge along [[a]] the first edge of the door leaf--.

Allowable Subject Matter
Claims 1-14 and 16-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Volkl (WO 2015/117177) discloses first #3 and second #2 door leafs which are pivotal with respect to one another around a pivot axis that extends through the second door leaf. Though it is arguable that the first door leaf #3 can be constructed from multiple pieces so as to form a single, straight line interface between the first and second door leafs with plates on the top and bottom of the first door leaf by forming the first door leaf out of multiple pieces rather than a single piece, one could not change the location of the pivot axis between the first and second door leafs. Volkl states the pivot axis is positioned around the center of gravity of the door leaf #2 in order to make it easier for rotation of such a leaf based on pressure differences on either side of the door. Therefore, moving the pivot axis so as to be closer to one edge of the entire door leaf with the interface rather than closer to an opposite second edge of the door leaf would render the invention inoperable for its intended purpose. Therefore, modifying Volkl to meet each and every feature of the claimed invention could only be done through impermissible hindsight as well as render the invention inoperable for its intended purpose. 
Az Metallbau (DE 202020101759) and Koehler (DE202019003518) each disclose doors comprising of first and second door leafs that are pivotal with respect to one another and comprise of an interface between one another that is entirely along a straight line. However, such prior art inventions disclose the pivot axis of such door leafs is at the interface and thus does not extend through one of the door leaf elements. Furthermore, the locks which prevent rotation of the door leaf elements with respect to one another is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635